Citation Nr: 0711207	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include spinal stenosis, lumbar strain and 
degenerative disc disease.

2.  Entitlement to service connection for numbness of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran is a retired Senior Master Sergeant (E-8) of the 
United States Air Force, with active service from August 1967 
to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he experienced a low back 
disability in service and that since his retirement from the 
U.S. Air Force, he continues to have a debilitating low back 
condition with numbness in his lower extremities.  The 
veteran's claims were denied by the RO on the basis that 
there was no showing in service of a chronic back disability, 
nor any indication of neuropathy or radiculopathy in service 
or within a year of service separation.  The Board finds that 
a conclusion on the veteran's service connection claims 
cannot be made given the current evidence of record.  
Specifically, the Board finds that there is sufficient enough 
indication of current disabilities and in-service treatment 
of low back symptoms to warrant a comprehensive VA medical 
examination.    

The veteran has submitted numerous clinical reports from U.S. 
Air Force facilities (where he has been seen as a retiree) 
which document the onset of degenerative disc disease in the 
lumbar spine.  Additionally, a January 2003 X-ray report 
confirmed a compression fracture at L1 with persistent pain.  
Radiculopathy with leg pain was assessed in an August 2002 
clinical note as a manifestation of an underlying lumbar 
spine condition, with degenerative disc disease of L3-4 and 
L4-5 also noted.  

The Board notes that there are indications of a current low 
back disability, and documented in-service treatment for low 
back pain.  Specifically, the veteran reported experiencing 
lumbar pain in January 1979.  Additionally, in May 1981, the 
veteran reported a subjective 12-year history of low back 
pain with his complaint of pain with radiation to the right 
side.  In June 1981, the veteran again complained of low back 
pain and the treating physician believed the veteran possibly 
was experiencing muscle spasm.  X-ray reports of June 1981 
list a change in height of the first lumbar vertebrae that 
"could" represent an old compression fracture but which is 
"more likely" developmental.  During the veteran's 
retirement examination, he indicated via a "check mark" 
that he had not experienced low back problems, but, 
contradicted this action by initialing that he had indeed had 
low back problems in service.  While pain alone, for VA 
purposes, is not a disability for which service connection 
can be granted (see Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001)), its existence in service is 
sufficient enough to require a medical examination addressing 
etiology via the test set forth by the U.S. Court of Veterans 
Appeals in McLendon, and the veteran's claims must be 
developed accordingly.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
    a) notify him of the criteria on the 
downstream issues of establishing a 
disability rating and effective date of 
award consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
    b) request him to identify all 
providers of treatment for his low back 
and lower extremity symptoms since May 
2004.

2.  Schedule the veteran for appropriate 
examination(s) to determine the nature, 
approximate onset date or etiology of all 
currently manifested disabilities of the 
low back and lower extremities.  Following 
a review of the relevant medical evidence 
in the claims file and any tests that are 
deemed necessary, the examiner(s) is (are) 
asked to provide an opinion on the 
following:
    a) what is the diagnosis, or diagnoses, 
of all currently manifested disabilities of 
the lower back;
    b) what is the diagnosis, or diagnoses, 
of all currently complained of lower 
extremity symptoms;
    c) is it at least as likely as not (50 
percent or greater probability) that any of 
the currently diagnosed disabilities of the 
lower back and/or lower extremities first 
manifested in service and/or is causally 
related to event(s) in service.  In so 
deciding, the examiner is specifically 
requested to determine the significance, if 
any, of the inservice complaints and 
findings, to include the x-ray examination 
report findings of June 1981; and 
	d) if a congenital or developmental in 
nature was present in service, is it at 
least as likely as not (50 percent or 
greater probability) that any disability of 
the lumbar spine increased in severity as a 
result of superimposed injury during 
service?

The examiner(s) is (are) advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner(s) is (are) also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without resort 
to speculation, it should be so indicated 
in the examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claims.  If the benefits 
sought on appeal are denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


